Landon, J.:
The plaintiff, a domestic creditor of defendants, obtained an attachment upon substantially the same facts as to the fraudulent transfers by defendants as are set forth in the appeals in Lukens Iron & Steel Company v. Payne & Payne. (See, ante, p 31.) Mrs. Land moved to set the attachment aside upon the moving papers and affidavits showing her subsequent lien. The defendants also moved to set it aside, and additional affidavits upon both sides were read. For reasons above stated as to the fraudulent character of the unfiled chattel mortgage, we affirm the order in each appeal denying the motion to vacate plaintiff’s attachment, with ten dollars costs and disbursements in each appeal.